Exhibit 10.25

CHESAPEAKE LODGING TRUST

Trustee Compensation Policy

Commencing with the 2011 annual meeting of shareholders, the non-officer
trustees of Chesapeake Lodging Trust (the “Trust”) shall be paid an annual
retainer fee of $60,000, payable quarterly. In addition, the audit committee
chairman will be paid an additional annual retainer of $15,000, the compensation
committee chairman will be paid an additional annual retainer of $10,000 and the
nominating and corporate governance committee chairman will be paid an
additional annual retainer of $7,500, in each case payable quarterly. The
non-executive Chairman of the Board of Trustees of the Trust will be paid an
additional annual retainer of $20,000. Although the Trust will reimburse the
trustees for reasonable out-of-pocket expenses incurred in connection with
performance of their duties as trustees, including, without limitation, travel
expenses in connection with their attendance at board and committee meetings,
the Trust will not pay any trustee a separate fee for meetings attended.
Furthermore, trustees will not receive any perquisites.

The non-officer trustees may elect to receive their annual retainers and chair
committee fees in whole or in part in the form of cash or immediately vested
common shares of beneficial interest of the Trust (“Common Shares”) based on the
closing market price of the Common Shares on the grant date.

In connection with each annual meeting of shareholders, each of the Trust’s
non-officer trustees will receive a grant of 1,000 restricted Common Shares,
except that the non-executive Chairman of the Board of Trustees will receive a
grant of 1,500 Common Shares in recognition of his or her expanded
responsibilities in such capacity. A similar grant of 1,000 restricted Common
Shares will be made to each new member of the Board of Trustees upon his or her
appointment or election to serve in such capacity. Vesting for all grants will
occur on the date of the next annual meeting, with acceleration upon termination
due to death, disability or involuntary termination of service as a result of a
change in control. Dividends will be paid on the unvested restricted shares when
declared and paid on the Trust’s Common Shares generally.